Citation Nr: 0714740	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  04-40 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a 3gunshot wound with injury to the right 
paravertebral region.  

2.  Entitlement to a rating in excess of 10 percent for scars 
of the right paravertebral region, right hypogastrium, left 
inguinal region and left pubic region.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1944 to June 1946.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2003 
rating decision of the Manila, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's residuals of a right lower back gunshot 
wound are reasonably shown to be manifested by moderate, but 
not moderately severe, Muscle Group XX injury.

2.  The veteran's right hypogastrium scar is tender on 
examination but is not larger than 144 square inches, is not 
unstable and is not deep.   

3.  The veteran's right paravertebral, left inguinal and left 
pubic scars are stable, superficial, not tender on 
examination, not larger than 144 square inches and do not 
produce any limitation of function.


CONCLUSIONS OF LAW

1.   A rating in excess of 20 percent is not warranted for 
residuals of gunshot wound with injury to the right 
paravertebral region.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.71a, 
4.73, Diagnostic Code (Code) 5320 (2006).  

2.  A rating in excess of 10 percent for the veteran's scars 
is not warranted.   
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.118, Codes 7801, 7802, 7803, 
7804, 7805 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A May 2003 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  A subsequent December 2003 letter 
explained the evidence that VA was responsible for obtaining 
(i.e. identified federal records) and the evidence that the 
veteran was ultimately responsible for obtaining (i.e. 
private records).  While this letter did not advise the 
veteran verbatim to submit everything in his possession 
pertinent to his claims, it explained the type of evidence 
necessary to substantiate his claims and asked him to submit 
such evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claims. The 
June 2003 rating decision, an August 2004 statement of the 
case (SOC) and subsequent supplemental SOCs provided the text 
of applicable regulations and explained what the evidence 
showed and why the claims were denied.   Although the veteran 
did not receive prior notice of the criteria for rating the 
disabilities in question and effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), the 
purpose of such notice was met when service connection was 
granted, and a rating and effective date were assigned.  

While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOCs and to supplement 
the record after notice was given.  He is not prejudiced by 
any technical notice deficiency that may have occurred along 
the way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with several VA examinations.  He has not identified 
any additional evidence pertinent to this claim.  VA's 
assistance obligations are met.  The veteran is not 
prejudiced by the Board's proceeding with appellate review. 

II.  Factual Background

Service medical records reveal that the veteran was shot in 
the back by an unknown person in October 1945.  The 45 
caliber slug entered his back paraverterbrally at the level 
of L2/L3 and apparently lodged in the abdominal wall.  He was 
hospitalized and received a laparotomy the night of the 
injury with repair of bowel perforations. The laparotomy 
incisions caused an infection, which in turn caused an 
abscess of the anterior abdominal wall, which had to be 
incised and drained.  Subsequently, after going back to 
active duty in December 1945 he was again hospitalized due to 
abdominal pain.  An X-ray examination found a foreign body in 
the hypogastric region.  Subsequent postservice history 
showed that in February 1951 the foreign body was removed 
through incision in the pubic region at the base of the 
penis.   

A February 2003 private medical certificate from Dr. E 
indicated that the veteran had been prescribed medical 
treatment for low back pain and lumbar arthralgia. 

On May 2003 VA scars examination, the examiner noted a 1x1 cm 
round gunshot wound scar to the right lower back and a 7 cm 
linear surgical scar in the midline lower abdomen.  The 
surgical scar was found to be stable, adherent to underlying 
tissue, irregular and hyperpigmented with a depressed 
surface.  There was no pain in the scar on examination.  The 
gunshot wound scar was found to be superficial, non-adherent, 
irregular, stable and flat with no underlying tissue loss, 
inflammation, edema, induration or keloid formation.  The 
scar did not result in any limitation of motion.  The 
examiner's diagnostic impressions were healed scar, residual 
of gunshot wound, right lower back and healed scar, residual 
of exploratory laparoscopic surgery, lower abdomen.  

 On May 2003 VA spine examination, the diagnosis pertaining 
to the veteran's gunshot wound was residual of gunshot wound 
injury to muscle group XX, right paravertebral area.  The 
veteran complained of almost daily on and off low back pain.  
He described it as an achy, throbbing kind of pain with 
morning stiffness.  He could not get up right away from a 
sitting position and could not bend down right away.  He also 
had occasional numbness of the right leg.  He treated the 
pain with hot packs and herbal liniment and did not report 
any additional limitation of motion or functional limitation 
during a flare-up.  He walked slowly initially with bent 
knees and back and then after a few steps would try to 
straighten up.  He did not use a cane, brace, crutches or a 
walker.  He could walk up to 100 yards before resting and did 
not have any problems with falls or unsteadiness.  The 
examiner indicated that the veteran's back problems caused 
minimal to moderate interference with activities of daily 
living.  He could still do a little gardening and walking and 
was able to climb up on the examining table and to get up 
with the examining table with effort.  Physical examination 
showed alignment of the spine with no lordotic curve.  Lumbar 
spine range of motion was mildly limited with pain having a 
functional impact.  Objective evidence of lower back pain 
came in the form of muscle tension in the lower back.  
Sensory functioning, muscle strength, and deep tendon 
reflexes were all found to be normal.  The veteran did not 
report any incapacitating episodes.    

On January 2004 VA scars examination, the examiner noted an 
entry scar in the lumbosacral area of the right paravertebral 
region, a midline infraumbilical (i.e. hypogastric area) 
scar, a left inguinal region scar and a scar at the base of 
the left penile shaft.  The entry scar was 1x1 cm, non-
tender, non-adherent, shiny, stable, flat and superficial 
with no keloid or hyperpigmentation.  It caused no limitation 
of motion.  The midline infraumbilical scar was 7 cm in 
diameter, tender, adherent to underlying tissue, stable and 
depressed with irregular texture and hyperpigmentation but no 
edema.  The left inguinal region had a 7 cm diagonal scar 
that was non-adherent, shiny, stable, flat, and hypopigmented 
with no edema or limitation of motion.  The left base of the 
penile shaft had a 4cm vertical scar that was non-adherent, 
shiny, flat, and stable with no discoloration or limitation 
of motion.   The examiner's diagnosis was healed scars due to 
gunshot wound with surgical scar that was healed with 
residuals.  He noted that there had been no significant 
deterioration of the scars since the veteran's last VA 
examination.  

On January 2004 VA muscles examination, the diagnoses were 
injury to muscle group XX due to gunshot wound with residuals 
and degenerative changes of the bones.  The veteran reported 
that he was unable to bend during flare-ups and that he had a 
lack of endurance during symptom free periods.  He was still 
able to walk but unable to perform certain bending maneuvers 
and lifting.  The examiner noted slight tissue loss to muscle 
group XX and no muscle atrophy.  The muscle was able to move 
the spine through useful range of motion but motion was 
limited by pain and easy fatigability.  There was slight 
overall limitation of motion that increased somewhat during 
flare-ups.  The examiner commented that there had been no 
significant deterioration in the veteran's injured muscle 
group since his last VA examination.

In his November 2004 Form 9 the veteran indicated that he 
thought he deserved higher ratings for his service connected 
conditions so he could meet the provisions of individual 
unemployability as provided by law.  He contended that the 
medical evidence from Dr. E showed that his conditions had 
worsened in severity.  

On February 2005 VA scars examination, the examiner noted the 
same group of scars with essentially identical measurement as 
those noted in January 2004 (the midline infraumbilical scar 
was measured to be 7cm by .05 cm).  The right lower back scar 
was non tender, non depressed and non-adherent.  The midline 
infraumbilical scar was deep, irregular, slightly depressed 
and hyperpigmented and was tender to deep palpation.   The 
left inguinal scar was non-tender and non-adherent and the 
penile shaft scar was non-adherent and stable.  The left 
penile shaft scar was non-adherent and stable.  Overall the 
examiner noted that all scars were stable and that there was 
no keloid formation, inflexibility or induration in the area 
of any of the scars.  The veteran did experience limitation 
of motion in the form of pain in the infraumbilical scar area 
when he straightened up or sat up straight.  He alleged that 
this was a dull aching pain inside his abdomen.  The 
diagnoses were healed scar, right lower back, residual of 
gunshot wound and healed scar, lower abdomen, residual of 
surgery to remove foreign body.  The examiner commented that 
the veteran's condition had a mild to moderate effect on his 
level of unemployability.  

On February 2005 VA muscles examination the diagnoses were 
residual of gunshot wound, right paravertebral area, scar 
healed, with injury to muscle group XX, healed scars of the 
right hypogastrium, left inguinal region and left pubic 
region, residual of surgery, hypertrophic changes to the 
pubic bone and acetabulum and degenerative changes of the 
lumbar spine.  The examiner noted that the veteran had 
moderate functional impairment during flare-up.  There was no 
associated tendon, bone, joint or nerve damage and muscle 
group XX could move the joints through useful range of motion 
but with limitation of motion due to pain.  The veteran 
alleged pain when he bent forward from 70 to 90 degrees and 
could not endure repetitive bending forward on flare-up.  
There was an additional 10 degree functional limitation due 
to pain.  Overall range of motion of the lumbar spine was 
thus slightly limited due to pain.    

III.  Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).





Residuals of gunshot wound

The veteran's residuals of gunshot wound with injury to the 
right paravertebral region is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.73, Code 5320.  Code 5320 
assigns a 20 percent disability rating for moderate 
impairment of Muscle Group XX (spinal muscles) when the 
injury is in the lumbar region. A 40 percent disability 
rating is assigned for moderately severe impairment, and a 60 
percent disability rating is warranted for severe disability 
of Muscle Group XX.  38 C.F.R. § 4.73.  38 C.F.R. § 4.56 
outlines what characterizes "moderate," "moderately severe," 
and "severe", as they pertain to gunshot wound injuries.

A moderate muscle injury is shown by a through- and-through 
or deep penetrating wound of short track from a single 
bullet, or a small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.

A moderately severe muscle injury is shown by a through-and- 
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements. Objective findings of a moderately 
severe muscle wound are entrance and (if present) exit scars 
indicating the track of the missile through important muscle 
groups; indications on palpation of moderate loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side; and tests of strength 
and endurance compared with the sound side demonstrating 
positive evidence of impairment.

A severe muscle injury is shown by a through- and-through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattering 
bone fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  History and 
complaints of this injury include a record of hospitalization 
for a prolonged period for treatment of a wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of an inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track.  Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area.  Muscles swell and harden abnormally in 
contraction.  The tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x- ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile. 38 
C.F.R. § 4.56(d)(1)(2)(3)(4).

The evidence of record does not establish that the veteran's 
injury to Muscle Group XX is more than moderate.  Notably, 
the veteran's gunshot wound was a deep penetrating wound of a 
short track from a single bullet, which is entirely 
consistent with moderate injury.  The VA examinations of 
record show that veteran has a lowered threshold of fatigue 
after average use, and compared to his sound side, small 
entrance and exit (from the surgery years later) scars, very 
small loss of muscle substance, and a slight loss of power.  
These findings are also all entirely consistent with moderate 
muscle injury and the current 20 percent rating.  Moderately 
severe muscle injury is not shown as the veteran was not 
wounded by a small high velocity missile or large low 
velocity missile and it is not shown that the veteran's wound 
resulted in intermuscular scarring.  Also, while the veteran 
did experience a short period of wound infection, this was 
quickly remedied by subsequent surgery.  Additionally, the 
objective medical findings do not show moderate loss of deep 
fascia, muscle substance or normal firm resistance of muscles 
as compared with the sound side.  Consequently, a higher (40 
percent rating) for injury to Muscle Group XX is not 
warranted.      

Additional factors that could provide a basis for an increase 
have also been considered; however the evidence does not show 
that the veteran has functional loss beyond that currently 
compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. 
App. 202 (1995).  Notably the veteran's functional loss has 
not been found to be more than moderate, a level which is 
appropriately accounted for in the 20 percent, "moderate" 
rating.

The Board has also considered whether referral for 
extraschedular consideration is indicated.  However, nothing 
in the record reflects or suggests factors warranting 
extraschedular consideration, such as marked interference 
with employability due to the disabilities in question or 
frequent hospitalizations.   38 C.F.R.  § 3.321. 
Consequently, referral for extraschedular consideration is 
not warranted.
    
Scars

Under Code 7801 scars, other than head, face, or neck, that 
are deep or that cause limited motion and involve an area or 
areas exceeding 6 square inches (39 sq. cm.) warrant a 10 
percent rating; areas exceeding 12 square inches (77 sq. cm.) 
warrant a 20 percent rating; areas exceeding 72 square inches 
(929 sq. cm.) warrant a 30 percent rating; and areas 
exceeding 144 square inches (929sq. cm.) warrant a 40 percent 
rating.  Note 1 to the Code provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with §4.25.  Note 
2 provides that a deep scar is one associated with underlying 
soft tissue damage.  
38 C.F.R. § 4.118, Code 7801.
 
Under Code 7802, scars, other than head, face, or neck, that 
are superficial and that do not cause limited motion and 
involve an area or areas of 144 square inches (929 sq. cm.) 
or greater, warrant a 10 percent rating.  Note 1 to the Code 
provides that  scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with §4.25 of this part.  Note 2 provides that 
a superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Code 7802 

Under Code 7803, a superficial, unstable scar warrants a 10 
percent rating.  Note 1 to the Code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar. 

Under Code 7804, a superficial scar that is painful on 
examination merits a 10 percent rating.  38 C.F.R. § 4.118, 
Code 7804.  10 percent is the maximum allowable rating under 
this code.  The veteran's infraumbilical/hypogastrium scar is 
currently rated as 10 percent disabling under Code 7804.
 
Code 7805 provides for rating scars based on limitation of 
function of the affected part.  38 C.F.R. § 4.118, Code 7805.  

The veteran's right lower back, left inguinal and left penile 
shaft scars do not merit a rating under any of the applicable 
codes as the medical evidence shows that they are all 
superficial and stable; do not cause limitation of motion; 
and is not tender or painful on examination.  Regarding the 
veteran's infraumbilical scar, as it is already rated at 10 
percent disabling under Code 7804 (and 10 percent is the 
highest allowable rating under this code), the Board's 
inquiry is limited to whether a higher than 10 percent rating 
is warranted under the other applicable rating codes.  
Notably, as the scar is quite small (9 x .05 cm), ratings 
under Codes 7801 and 7802 are not warranted.  Also, as the 
scar is stable, a rating under Code 7803 is not warranted.  
Finally, although the February 2005 examination did note 
limitation of function of the part affected by the scar in 
the form of pain, suggesting the applicability of a 10 
percent rating under Code 7805, given that the veteran 
already is receiving a 10 percent rating on the basis of pain 
from the scar under Code 7804, a second 10 percent rating 
under Code 7805 would violate the rule on pyramiding (See 
38 C.F.R. § 4.25(See 38 C.F.R. § 4.14: evaluation of the same 
disability under different diagnostic codes is to be 
avoided).  Consequently, as the lower back, left inguinal and 
left penile shaft scars do not merit a rating under any of 
the applicable codes and there is no basis for a higher or 
additional rating for the veteran's infraumbilical scar under 
any of the applicable codes, a rating in excess of 10 percent 
for the veteran's scars is not warranted.   

While the veteran contends that the certificate from Dr. E 
showed a worsening of the disabilities in question, the 
certificate only showed the veteran's complaint of low back 
pain and a diagnosis of lumbar arthralgia (i.e. joint pain).  
It does not provide any evidence that the actual 
manifestations of the veteran's gunshot wound in service 
(i.e. injury to muscle group XX and scars) have increased in 
severity.  While the veteran clearly alleges that these 
disabilities have increased in severity, as a layperson he is 
not competent to provide an opinion on his level of 
disability.  "Where the determinative issue involves a 
medical diagnosis ... competent medical evidence is required."  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Given that the applicable criteria do not allow for a rating 
in excess of 20 percent for residual of gunshot wound with 
injury to the right paravertebral region or for a rating in 
excess of 10 percent for the associated scars, the 
preponderance of the evidence is against the veteran's claims 
and they must be denied.   
   








ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a gunshot wound with injury to the right paravertebral 
region is denied.  

Entitlement to a rating in excess of 10 percent for scars of 
the right paravertebral region, right hypogastrium, left 
inguinal region and left pubic region is denied. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


